YANKWICH, District Judge.
The exceptions to the libel in rem, filed by Herbert C. Bryant, John B. Bane, Clayton J. Corbett, Roy A. Owens, and Walter M. Gleason, heretofore argued and submitted, are sustained and the libel in rem is ordered dismissed.
The libel is chiefly for wages as a watchman. It is the established rule in admiralty that the wages of a watchman or caretaker of a vessel do not give rise to a maritime lien. 46 U.S.C.A. § 972; The Fortuna, D.C.Wash. 1912, 206 F. 573; The Sinaloa, D.C.Cal. 1913, 209 F. 287; The William Leishear, D.C.Md. 1927, 21 F.2d 862. Nor can the libelant claim a lien for such wages and for moneys advanced under the provisions of Sections 490, 491 of the Harbors and Navigation Code of California, St.1937, p. 805. The Merchant Marine Act of 1920, 41 Stat. 1005, Subsection T, 46 U.S.C.A. § 975, — the same statute which in subsection Q provides for the maritime lien which is now embodied in 46 U.S.C.A. § 972 — superseded all the provisions of state statutes covering liens on vessels enforceable by suits in rem in admiralty. The Saratoga, 2 Cir., 1913, 204 F. 952; The Juniata, D.C.Md. 1902, 277 F. 438; Burdine v. Waldon, 5 Cir., 1937, 91 F.2d 321.
*106 Under the allegations of the libel, the gasoline and supplies, for which claim is made, were allegedly furnished at the request of the owner. When one who claims to be the agent of the owner furnishes such supplies, no maritime lien arises. The Eurana, 3 Cir., 1924, 1 F.2d 684; The Poznan, 2 Cir., 1925, 9 F.2d 838, 847. Furthermore, I do not think that a watchman can be called a “person to whom the management of the vessel at the port of supply is entrusted.” These words imply a broader direction and control of the vessel than is implied in the mere act of watching a vessel out of commission. See: Dampskibsselskabet Dannebrog v. Signal Oil & Gas Co., 1940, 310 U.S. 268, 277-280, 60 S.Ct. 937, 84 L.Ed. 1197.
Hence the ruling above made. Formal order, to be prepared by counsel for the claimants, to follow.